Mr. Justice Waterman delivered the opinion oe the Court. It is not claimed that the original imprisonment was unlawful. The question therefore arises, what “act or event ” has subsequently taken place which entitled the party “ to his discharge,” or what omission of duty on the part of the sheriff has there been which would have the same effect. It is urged that the defendant in a bastardy proceeding is a “ debtor,” within the meaning of section 11, chapter 75, of the Illinois Bevised Statute. It is provided by the bastardy act (chapter 17, section 8, of the Bevised Statute), among other things, that “ the said reputed father shall be required by said court to give bond with sufficient security, to be approved by the judge of said court, for the payment of such sum of money as shall be ordered by said court.” And in the following section it is provided that “ in case the defendant shall refuse or neglect to give such security as may be ordered by the court, he shall be committed to the jail of the county, there to remain until he shall comply with such order, or until otherwise discharged by due course of law.” The commitment, which was issued in pursuance of this statute and the order of the Criminal Court of Cook County authorizing the arrest and detention of the defendant in the bastardy proceeding, recites, among other things, that the defendant “ shall be required to give bond to secure the installments aforesaid, and in default of such bond, that he be committed to the jail of said county until he shall comply with such order, or until otherwise discharged by due course of law; that the said Peter Smith has neglected to give security as required by said judgment and order.” The writ of commitment commands the sheriff “ to take the body of the said defendant, Peter Smith, and commit him to the jail of said county, and safely keep him until he shall comply with the judgment and order of said court, or until otherwise discharged by due course of law.” Pursuant to this command, the sheriff did arrest the defendant and commit him to the jail, and he was there confined until he was discharged in the habeas corpus proceeding brought here for review, and judgment was entered against the sheriff for costs. Section 11 of the act concerning jails and jailers, Starr & Curtis’ Statutes, Vol. 2, page 1373, is as follows : “ Debtors and witnesses shall not be confined in the same room with persons committed for crimes; male and female prisoners shall not be kept in the same room; minors shall be kept separate from notorious offenders, and those convicted of a felony or other infamous crime; and persons charged with or convicted of an offense not infamous, from those charged with or convicted of infamous crimes.” The question then is: Was appellee in unlawful confinement by the sheriff under the forgoing section, when he was confined with persons committed for crime ? Appellee was not committed for failure to pay a debt. He was, in accordance with the statute, committed for a failure to give a bond. A debt may be satisfied by payment of the amount thereof; the judgment against the petitioner could not have been then satisfied by the payment into court or to any one of the amount he was adjudged to pay. He was required by the court, in accordance with the statute, to give bond to pay. For a failure to give bond, and not for a failure to pay, nor because he had been convicted of any offense, was he committed to jail. He was not entitled to be discharged because he was kept in the place assigned to persons accused or convicted of misdemeanors and crime. We can not reverse the order of discharge, but can reverse the judgment against the sheriff for costs, and this will be done. Judgment for costs reversed.